Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Art Rejection
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

3.	Claims 2-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following language lacks proper antecedent basis:
	In claim 2, line 1, “the device of claim 1”, it is not clear which device is referred to, i.e., the network device or other device.
	The same lack of antecedent basis can also be found in claims 3-5, 8 and 11.



Art Rejection
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha, U.S. pat. No. 9,397,978, in view of Andersen, U.S. pat. Appl. Pub. No. 2016/0330042.
	Per claim 1, Cha discloses a network device comprising a memory storing computer-readable instructions and a processor configured to execute the computer-readable instructions to:
a) present a user interface on a display device of the network device (see col 5, ln 54-58);
b) provide, on the user interface, rules for managing Internet access through a gateway device by one or more smart devices (see col 5, ln 58-65);
c) send the rules to the gateway device (see col 5, ln 1-3);
d) sending a request and receiving data from Internet or a network device via the gateway (see col 4, ln 50-60);
e) present control status and/or other data of the one or more smart devices on the display device (see col 5, ln 29-32).
	Cha does not teach sending a request and receiving Internet access status of the one or more smart devices via the gateway. Andersen however discloses an application for controlling and operating smart devices including inquiring and receiving operational status of network accessible smart devices via a network (see Andersen, par 0050).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cha with Andersen teaching of inquiring and receiving status of smart devices because it would have enabled user to check or verify status of any smart device in the system (see Andersen, par 0050).
	Per claim 2, it would have been further obvious to one skilled in the art to recognize that for network/Internet connected devices the operational status would have comprised network/Internet access status, i.e., showing whether device is online or offline.
	Per claim 3, Andersen teaches using a control device (e.g., SmartNet CPU) for controlling operation of a plurality of smart devices, wherein the control devices comprise status LED display and a speaker for indicating status of mart devices (see par 0058).
	It would have been further obvious to one skilled in the art to utilize such control device as a separate device or part of the gateway in Cha because it would have allowed controlling a plurality of smart devices in the network.
	Per claim 4, Andersen teaches enabling user to use voice control mode to issue a task command to operate the smart device, wherein the command can be transmitted from one device to another via the gateway network (see par 0045).
	Per claim 5-6, Andersen teaches enabling a user to use word or non-verbal command such as gesture to control smart devices, wherein the command can be transmitted from one device to another via the gateway network (see par 0045-0047).
	Per claim 7, Cha teaches receiving control rules via the user interface and sending the control rules to the gateway device (see Cha, col 5, ln 1-3 and 54-65), wherein the gateway is configured to route/distribute data received over network to specific network device or smart device based on control rules (see Cha col 4, ln 50-60). Andersen further teaches that user command comprises distribution information defining distribution of the task command to individual devices for execution by the individual devices, e.g., a command to turn off all lights in a room  (see Andersen, par 0035, 0045).
	Per claim 8, Andersen teaches applying presence detection rule based on receiving presence status information from one or more smart devices to process a task command without receiving a wake word or non-verbal input, i.e., using a redundant smart device to replace a failed smart device to process the same task in response to detecting a presence of such redundant device without having to reissue the command (see par 0036), wherein the redundant smart device is proximate to a group of devices the failed device belongs which is assigned to perform the task, e.g., devices in the same room (see 0069).
	Per claim 9, Andersen teaches using one of WiFi, Bluetooth or RF link for providing connectivity or presence information (see par 0069).
	Per claim 10, Andersen teaches using a control device at each location for controlling a plurality smart device at that location such that a command issued to the control device will not need to include location information (see par 0069). 
	Per claim 11, Andersen teaches indicating different operational status of smart devices in response to receive a command for performing an operation (see par 0054), wherein the operation comprises a maintenance operation (see par 0037).
	Claims 12-20 are similar in scope as that of claims 1-11.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
9/27/22